The need of a uniform operation of federal law in all the states, and the apparent degree of uncertainty as to the view the federal court may take of the statute upon which the prosecution is based (Leisy v. Hardin,135 U.S. 100, Bowman v. Railway, 125 U.S. 490, In re Worthen, 58 Fed. Rep. 467, State v. Marshall, 64 N.H. 549, 551, Powell v. Pennsylvania,127 U.S. 678, 685, Boston Beer Co. v. Massachusetts,97 U.S. 25), are reasons for a disposition of the case that will furnish an opportunity to obtain a determination of the question by the federal court, by which alone it can be finally settled.
Exception overruled.
CHASE, J., did not sit: the others concurred. *Page 541